REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 01/04/2021 has been entered.  Claims 1-15 are pending in this Office action.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method for performing downlink beamforming by a base station in a wireless access system, the method comprising: identifying channel state information estimated on a per-subcarrier group basis, based on the channel state-related information; obtaining analog beamforming information and digital beamforming information based on the channel state information; performing hybrid beamforming, which is a combination of analog beamforming and digital beamforming, on a per-subcarrier group basis, based on the analog beamforming information and the digital beamforming information; and transmitting subcarrier group information corresponding to the subcarrier group, wherein the subcarrier group includes a number of subcarriers less than or equal to a number of a plurality of subcarriers included in one resource block as recited in claims 1 and 13; and performing channel estimation and decoding based on the identified subcarrier group information, wherein the subcarrier group includes a number of subcarriers less than or equal to a number of a plurality of subcarriers included in one resource block as recited in claims 7 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al (US 2019/0123864) disclose configurable reference signals.
Huang et al (US 2019/0393944) disclose a method and apparatus for sensor assisted beam selection, beam tracking, and antenna module selection. 
Kwak et al (US 2018/0287682) disclose a method and apparatus for transmitting data in wireless communication system.  
Kumagai et al (US 2018/0205443) disclose a wireless base station and terminal, and system and method for wireless communication. 
Zhang et al (US 2021/0266128) disclose a signal transmission method, apparatus, device, and computer storage medium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
June 1, 2022